
	
		II
		110th CONGRESS
		1st Session
		S. 1543
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2007
			Mr. Bingaman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a national geothermal initiative to
		  encourage increased production of energy from geothermal resources, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Geothermal Initiative Act of
			 2007.
		2.FindingsCongress finds that—
			(1)domestic
			 geothermal resources have the potential to provide vast amounts of clean,
			 renewable, and reliable energy to the United States;
			(2)Federal policies
			 and programs are critical to achieving the potential of those resources;
			(3)Federal tax
			 policies should be modified to appropriately support the longer lead-times of
			 geothermal facilities and address the high risks of geothermal exploration and
			 development;
			(4)sustained and
			 expanded research programs are needed—
				(A)to support the
			 goal of increased energy production from geothermal resources; and
				(B)to develop the
			 technologies that will enable commercial production of energy from more
			 geothermal resources;
				(5)a comprehensive
			 national resource assessment is needed to support policymakers and industry
			 needs;
			(6)a national
			 exploration and development technology and information center should be
			 established to support the achievement of increased geothermal energy
			 production; and
			(7)implementation
			 and completion of geothermal and other renewable initiatives on public land in
			 the United States is critical, consistent with the principles and requirements
			 of the Federal Land Policy and Management Act
			 of 1976 (43 U.S.C. 1701 et seq.) and other applicable law.
			3.National
			 goalCongress declares that it
			 shall be a national goal to achieve 20 percent of total electrical energy
			 production in the United States from geothermal resources by not later than
			 2030.
		4.DefinitionsIn this Act:
			(1)InitiativeThe
			 term Initiative means the national geothermal initiative
			 established by section 5(a).
			(2)National
			 goalThe term national goal means the national goal
			 of increased energy production from geothermal resources described in section
			 3.
			(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
			5.National
			 geothermal initiative
			(a)EstablishmentThere
			 is established a national geothermal initiative under which the Federal
			 Government shall seek to achieve the national goal.
			(b)Federal support
			 and coordinationIn carrying out the Initiative, each Federal
			 agency shall give priority to programs and efforts necessary to support
			 achievement of the national goal to the extent consistent with applicable
			 law.
			(c)Energy and
			 Interior goals
				(1)In
			 generalIn carrying out the Initiative, the Secretary and the
			 Secretary of the Interior shall establish and carry out policies and
			 programs—
					(A)to characterize
			 the complete geothermal resource base (including engineered geothermal systems)
			 of the United States by not later than 2010;
					(B)to sustain an
			 annual growth rate in the use of geothermal power, heat, and heat pump
			 applications of at least 10 percent;
					(C)to demonstrate
			 state-of-the-art energy production from the full range of geothermal resources
			 in the United States;
					(D)to achieve new
			 power or commercial heat production from geothermal resources in at least 25
			 States; and
					(E)to develop the
			 tools and techniques to construct an engineered geothermal system power
			 plant.
					(2)Report to
			 CongressNot later than 1
			 year after the date of enactment of this Act, and every 3 years thereafter, the
			 Secretary and the Secretary of the Interior shall jointly submit to the
			 appropriate Committees of Congress a report that describes—
					(A)the proposed plan to achieve the goals
			 described in paragraph (1); and
					(B)a description of the progress during the
			 period covered by the report toward achieving those goals.
					(d)Geothermal
			 research, development, demonstration, and commercial application
				(1)In
			 generalThe Secretary shall carry out a program of geothermal
			 research, development, demonstration, outreach and education, and commercial
			 application to support the achievement of the national goal.
				(2)Requirements of
			 programIn carrying out the geothermal research program described
			 in paragraph (1), the Secretary shall—
					(A)prioritize
			 funding for the discovery and characterization of geothermal resources;
					(B)expand funding
			 for cost-shared drilling;
					(C)(i)establish, at a
			 national laboratory or university research center selected by the Secretary, a
			 national geothermal exploration research and information center;
						(ii)support development and
			 application of new exploration and development technologies through the center;
			 and
						(iii)in cooperation with the Secretary
			 of the Interior, disseminate geological and geophysical data to support
			 geothermal exploration activities through the center;
						(D)support
			 cooperative programs with and among States, including with the Great Basin
			 Center for Geothermal Energy, the Intermountain West Geothermal Consortium, and
			 other similar State and regional initiatives, to expand knowledge of the
			 geothermal resource base of the United States and potential applications of
			 that resource base;
					(E)improve and
			 advance high-temperature and high-pressure drilling, completion, and
			 instrumentation technologies benefiting geothermal well construction;
					(F)demonstrate
			 geothermal applications in settings that, as of the date of enactment of this
			 Act, are noncommercial;
					(G)research,
			 develop, and demonstrate engineered geothermal systems techniques for
			 commercial application of the technologies, including advances in—
						(i)reservoir
			 stimulation;
						(ii)reservoir
			 characterization, monitoring, and modeling;
						(iii)stress
			 mapping;
						(iv)tracer
			 development;
						(v)3-dimensional
			 tomography; and
						(vi)understanding
			 seismic effects of deep drilling and reservoir engineering; and
						(H)support the
			 development and application of the full range of geothermal technologies and
			 applications.
					(3)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this subsection—
					(A)$75,000,000 for
			 fiscal year 2008;
					(B)$110,000,000 for
			 each of fiscal years 2009 through 2012; and
					(C)for fiscal year
			 2013 and each fiscal year thereafter through fiscal year 2030, such sums as are
			 necessary.
					(e)Geothermal
			 assessment, exploration information, and priority activities
				(1)InteriorIn
			 carrying out the Initiative, the Secretary of the Interior—
					(A)acting through
			 the Director of the United States Geological Survey, shall, not later than
			 2010—
						(i)conduct and
			 complete a comprehensive nationwide geothermal resource assessment that
			 examines the full range of geothermal resources in the United States;
			 and
						(ii)submit to the
			 appropriate committees of Congress a report describing the results of the
			 assessment; and
						(B)in planning and
			 leasing, shall consider the national goal established under this Act.
					(2)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary of the Interior to carry out this subsection—
					(A)$15,000,000 for
			 fiscal year 2008;
					(B)$25,000,000 for
			 each of fiscal years 2009 to 2012; and
					(C)for fiscal year
			 2013 and each fiscal year thereafter through fiscal year 2030, such sums as are
			 necessary.
					6.Intermountain
			 West Geothermal ConsortiumSection 237 of the Energy Policy Act of 2005
			 (42 U.S.C. 15874) is amended by adding at the end the following:
			
				(d)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
					(1)$5,000,000 for
				each of fiscal years 2008 through 2013; and
					(2)such sums as are
				necessary for each of fiscal years 2014 through
				2020.
					.
		7.International
			 market support for geothermal energy development
			(a)United States
			 Agency for International DevelopmentThe United States Agency for
			 International Development, in coordination with other appropriate Federal and
			 multilateral agencies, shall support international and regional development to
			 promote the use of geothermal resources, including (as appropriate) the African
			 Rift Geothermal Development Facility.
			(b)United States
			 Trade and Development AgencyThe United States Trade and
			 Development Agency shall support the Initiative by—
				(1)encouraging
			 participation by United States firms in actions taken to carry out subsection
			 (a); and
				(2)providing grants
			 and other financial support for feasibility and resource assessment
			 studies.
				(c)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
			
